ON MOTION
PER CURIAM.

ORDER

The Department of Defense moves to waive the requirements of Fed. Cir. R. 27(f) and remand Wilfredo Romero’s petition for review of the Merit Systems Protection Board’s decision in Romero v. Department of Defense, No. DC0752060136-C-l, 109 M.S.P.R. 156 (M.S.P.B. May 16, 2007). Romero opposes. The Department replies. Romero also moves to file a corrected response and to supplement the record with a brief previously filed in another petition.
This case involved Romero’s petition for enforcement of a Board order involving a previous claim for back pay, interest and other benefits during a suspension. This court recently decided another case involving Romero. See Romero v. Department of Defense, 527 F.3d 1324 (Fed.Cir.2008). In that case, we remanded the case involving Romero’s challenge to his removal for the Board to determine whether Romero had shown that the Department did not follow its own regulations in revoking Romero’s security clearance, which was the basis for his removal. In the present case, the Board determined that no back pay could be awarded during his suspension because Romero could not be restored to duty without the required security clearance, which at all relevant times was revoked.
Because the remedy issue cannot be decided until it is determined whether Romero’s security clearance was properly revoked, we deem it best to remand to allow this case and Romero’s other case currently pending before the Board to be considered together.
Accordingly,
IT IS ORDERED THAT:
(1) The Department’s motion to waive the requirements of Rule 27(f) and to remand is granted.
(2) Romero’s motion to file a corrected response and motion to supplement the record are granted.
(3) Each side shall bear its own costs.